Title: From Thomas Jefferson to Jean Baptiste Ternant, 14 February 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia Feb. 14. 1793

It will require some few days yet to estimate the probable calls which may come on the treasury, and the means of answering them; till which is done a final answer can not be given to your application for the three millions of livres. But in the mean time that your purchases of provision may be begun, arrangements may be made with the Secretary of the Treasury for the immediate payment of one hundred thousand dollars on account of our debt to France. I can assure you that we have every possible wish and disposition to find ourselves able to comply with the residue of the application, and as early as possible. I have the honour to be with great respect & esteem Sir Your most obedt. humble servt

Th: Jefferson

